Title: To Thomas Jefferson from Wilson Cary Nicholas, 23 November 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Norfolk Nov. 23d. 1804
                  
                  The character of the republican party in this place is not easily understood by persons who have not been admitted behind the scenes, it is divided into two grand divisions, and into as many subordinate ones, as can be created, by interest, jealousy, and intemperance. The grand divisions are composed of moderate men, and violent; the first think it the interest of the community, and of this portion of it in particular, (where there is so much to gain), to promote an union of parties so far as to permit the federalists to unite with us, provided they do it without asking any corupion of principle on our part. In other words they think it folly in the extreme, that those well intentioned Citizens, who have been deluded by misplaced confidence, or by too much precipitation in taking their side, shou’d be prevented from giving their support to an administration that has displayed virtue, patriotism, and wisdom, that they were induced to fear it did not possess. It is worse than folly, that such persons shou’d be prevented from obeying the dictates of their conscience, by being treated with disdain and contumely, and by being given to understand that they are considered as apostitates, and that no length of time, or contrition, can wipe away the sin of federalism, thereby forcing them against their own inclination, and in self defence to cling to their old friends. I will give you an instance of what has happened here in the case of a Gent. who you. Theo. Armistead the son in law of Col. Newton who is unquestionably the most promising young man that I know in the state who is a merchant, and a man whose respectability, and business entitles him to be a director in the bank of Virginia. Mr. A— has been a professed republican for several years; but he is now given to understand he is not to come into the direction, unless he will submit to be reviewd as one of the number that it seems to be generally admitted shou’d be taken from the federalists and this because he was one of the  leaders of this town who addressed John Adams. A respectable young man who was proscribed in Ireland of the name of Whittle whose commercial standing entitles him to the same distinction is treated in the same way, and it is said of him that he cannot be pure because he was not pure in the worst times. Even Col. Newton was put down in the ticket of Arthur Lee, at the head of the federalists, and as belonging to that party. The Organization of the Branch Bank of Virginia, has put in activity all the latent causes of discord among the republicans. it is said that R.E. Lee, wishes to be the president, as far as I can understand there are few who concur with him upon this point, this object is supposed to have influenced in every thing that relates to the Bank, and prompted him to more than ordinary violence—hence it is that Col. Newton is denounced—he is a rival candidate. Messrs. Newton’s father & son Tazewell, Wirt, Blore and Armistead are Moderates. Newsome the post master who is one of the worthiest men living seems to be too susceptible of the impressions of others. Daniel Bedinger is a man not easily understood, and perhaps not of perfect candour, altho he professes more moderation than many of them, I shou’d class him with the violent men. The Mr. Lee’s & Mr. Brough are the leaders of that party, it far from being formidable for numbers or respect. In such a discordant state of things, and with so many persons on the spot who wish for the appointment, it is impossible that you can make a choice of a collector that will please every body. All the moderate men and some of the other party wou’d be displeased at the appointment of Mr. Lee, the federalists wou’d regret it more than the appointment of any man in the State. On the contrary, the appointment of Mr. Tazewell wou’d give offence to the violent republicans; but I believe wou’d recieve the approbation of all others except those who wou’d be disappointed in their own expectations. There can be but one opinion as to his fitness. He unites the capacity and habits of business, with a legal knowledge & responsibility in money matters, that are rarely to be met with. The objection that wou’d be made to him wou’d be that he had been too inactive as a politician since he lived here. Perhaps this is true in some measure, but it shou’d be remembered that he gave his services until we had gained a complete victory, and rendered real service, he then came here to pursue his profession which he did at the risque of his life; after having been here a short time he married the daughter of Col. Navison a federalist, it is possible that these causes combined may have imposed greater exertion upon him than he wou’d in any other situation have acted under, but I am confident that a single instance cannot be adduced of his having deviated from principle, or even hesitated as to the part he shou’d act. He unquestionably has such talents as wou’d make him a useful friend or a formidable enemy in any cause in which he wou’d interest himself. every moment of his has been heretofore occupied in his office, if he was Collector he wou’d have more leisure, his situation wou’d be entirely changed, those people on whom, when he came here he was in some degree dependent for business, wou’d feel it their interest to cultivate him, both in consequence of his being collector, and as a director of the branch bank. I am satisfied that any sensible prudent man, who is the collector and director in that Bank (which I presume the collector and will always be) will have great influence here. Co. Nevison is a moderate man who professes to be satisfied with general tenor of conduct pursued by the present administration. Mr. Newton junr. is a man loved and esteemed by all who know him, but he wants energy of character, and more over it is doubtful whether any other republican who would offer cou’d be elected to Congress in this district. In case you shou’d think fit to appoint a person not at this time resident in Norfolk, may I take the liberty to repeat the name of a gent. that I once mentioned to you? Larkin Smith who is Tazewell’s brother in law, unites revolutionary merit, honor and industry. He was formerly addicted to  whether that is the case now or not I do not know, but I believe it is not, as I have no certain information, I thought it proper to give you a knowledge that that had been the case. John Minor of Fredricksburg seems to possess qualities, that qualify him for the office, and wou’d make him useful in other respects. I have written upon this subject with a freedom that I shou’d not have used if I was not perfectly sure this paper wou’d never be seen by any other person except yourself. To you Sir, I am bound by affection and gratitude to render every service in my power. Upon this subject I feel myself under particular obligations, because I fear (altho I intended the contrary) I may have increased the embarrassment that every new appointment occasions: I have not said a word of my intention to resign nor will I until I hear from you. I beg you Sir, not to believe I am actuated in any thing I have said, by any motives but a desire to present to your view different persons, and to possess you of circumstances connected with the appointment of those persons, that wou’d enable you to judge for yourself. I wish it was possible that you cou’d in all cases make your appointments from your own knowledge of the persons, from whom you have to select I am sure your selection wou’d celut to your administration, and insure the public good. I rely upon that goodness which I have so often experienced to excuse the freedom of this letter and its length. 
                  I am Dear Sir, With the highest respect Your Much obliged hum servt
                  
                     W. C. Nicholas 
                     
                  
               